Citation Nr: 1131161	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  06-21 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois



THE ISSUE

Entitlement to a disability rating in excess of 20 percent for the service-connected Type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from January 2005 rating decision by the RO.

In August 2007, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

The Board remanded the case to the RO for additional development of the record in March 2008 and October 2010.  


FINDING OF FACT

The service-connected diabetes mellitus is shown to require oral hypoglycemic agents and a restricted diet, but there is no demonstration that the Veteran's is experiencing any regulation of his activities. 


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in excess of 20 percent disabling for the service-connected diabetes mellitus Type II have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.119 including Diagnostic Code 7913 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in March 2004 and December 2004, before the initial adjudication of the claim.  Additional VCAA letters were provided to the Veteran in March 2006 and April 2008.  

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The March 2006 letter provided this notice.  The claim was readjudicated in the July 2006 Statement of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  VA treatment records dated from 2004 to 2010 are associated with the claims folder.  

The Board finds that there is no identified relevant evidence that needs to be obtained in this regard.  The Veteran underwent VA examinations in December 2004, February 2009, and January 2011 to obtain medical evidence as to the severity of the Veteran's service-connected diabetes mellitus.  

Under the circumstances, the Board finds no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under Diagnostic Code 7913, a 10 percent evaluation is warranted where the diabetes mellitus is manageable by restricted diet only.  A 20 percent evaluation is warranted where diabetes mellitus requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.

A 40 percent evaluation requires insulin, a restricted diet, and regulation of activities.  

A 60 percent under this code requires insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

A maximum rating of 100 percent is warranted when the disability requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

A note following the rating criteria indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  However, noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.


Analysis

The VA outpatient treatment records dated from 2004 to 2010 and the VA examination reports dated in 2004, 2009 and 2011 show that the Veteran was taking oral agents and was on a restricted diet to control the service-connected diabetes mellitus.  The medical evidence does not show that a regulation of activities is required because of the diabetes mellitus.  

The December 2004 VA examination report indicates that the diabetes mellitus was diagnosed in 1992.  The Veteran was being treated with oral medication and was then prescribed glyburide in 1997.  

The February 2009 VA examination report indicates that the Veteran followed a diabetic diet and was currently taking glyburide.  The examiner stated that the Veteran was not restricted in activities on account of the diabetes mellitus such as avoiding strenuous activities to prevent hypoglycemic reactions.  The examiner added that the Veteran did not have a history of ketoacidosis or hypoglycemic reactions.  

The January 2011 VA examination report indicates that the Veteran was not currently following a restricted diet but tried to avoid sweets, bread and potatoes.  He was currently taking glyburide.  The examiner stated that the Veteran was not restricted in his activities on account of the diabetes mellitus such as avoiding strenuous activities to prevent hypoglycemic reactions.  The examiner added that the Veteran did not have a history of ketoacidosis or hypoglycemic reactions.  

The VA outpatient treatment records show that the Veteran was advised and encouraged to engage in physical exercise or activity and experience no restriction or regulation of his activities due to the diabetes mellitus.  See the VA treatment records dated in July 2008, February 2008, October 2006, December 2005, November 2005, and October 2005 that indicate that the Veteran was advised to stay compliant with the ADA diet, stay active and/or to lose weight. 

Based on the foregoing, the Board finds that the evidence does not support the assignment of an increased rating to 40 percent or higher.  Specifically, there has been no objective showing that the diabetes mellitus is productive of a disability picture that includes required regulation of activities.  38 C.F.R. § 4.119.

In view of the Court's holding in Hart, supra, the Board has considered whether the Veteran was entitled to staged ratings for his service-connected diabetes mellitus.  As demonstrated, the disability has essentially remained stable for the entire appeal period and there is no credible evidence for application of any staged rating. 

Finally, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The disabling manifestations of the service-connected diabetes mellitus are addressed by the schedular criteria by the currently assigned 20 percent rating.   The service-connected disability picture is not shown to be unusual or exceptional so as to render the application of the rating criteria impractical.   

Moreover, the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thun; supra.  

Thus, the service-connected diabetes mellitus is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.


ORDER

An increased rating in excess of 20 percent for the service-connected Type II diabetes mellitus is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


